In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00301-CV


                        NANCY WEDGEWORTH, APPELLANT

                                           V.

                      CITY OF AMARILLO, ET AL., APPELLEES

                           On Appeal from the 47th District Court
                                   Potter County, Texas
               Trial Court No. 104164-A, Honorable Dan L. Schaap, Presiding

                                     April 28, 2016

                                        ORDER
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant Nancy Wedgeworth, appearing pro se, has filed a document on April

25, 2016, requesting a “restraining order” enjoining the City of Amarillo and its

contractors from entering upon property she currently rents and other properties in

Amarillo.


      The writ power of a court of appeals is limited. By statute, the writ of mandamus

may issue against a district or county court judge in our court of appeals district. TEX.
GOV’T CODE ANN. § 22.221(b) (West 2004). We also may issue a writ of mandamus

“and all other writs necessary to enforce the jurisdiction of the court.” TEX. GOV’T CODE

ANN. § 22.221(a); see TEX. R. APP. P. 52.1 (listing writs). Although Wedgeworth has an

appeal pending before the Court, the relief she seeks by her current filing is not

necessary to enforce our jurisdiction over her pending appeal. Nor, by her present filing,

does she seek relief against a judge in our court of appeals district. We do not have

jurisdiction over her request for relief. Accordingly, Wedgeworth’s request for relief is

dismissed for want of jurisdiction.




                                                       Per Curiam




                                            2